DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s response filed 11/22/2022. 
Claims 1-2, 4, 6-7, 11-13, 17-18, and 21 have been amended. 
Claims 1-4, 6-8, 11-14, 16-18, and 20-22 are pending and have been examined here. 
Claims 5, 9-10, 15, and 19 have been canceled. 
Claim 22 is newly added.  
Response to Arguments
Applicant's arguments, see pages 9-18 of Applicant’s response filed 11/22/2022, with respect to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive. 
Applicant first argues, on pages 11-16, that the claims do not recite one or more abstract ideas. Examiner respectfully disagrees. Examiner respectfully notes that an abstract idea is recited in the claims when it is " set forth" or "described" by the claims. Here, obtaining order data, transmitting requests to deliver the order, determining risk values, and determining prices for delivery are clearly certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping companies would perform these steps in the process of performing commercial shipments services for customers. What's more, to the extent that Applicant is arguing, by outlining the physical components in bold on these pages, that the steps cannot be performed in the human mind, Examiner respectfully notes that the steps of obtaining order data, determining whether a response has been received, determining a risk value, determining a first and second price, determining whether a maximum polling time has elapsed, but for the requirement to implement them on the set of generic computer components, could in fact be performed in the human mind. The components recited in bold amount to mere generic computer implementation.
Applicant next argues, on pages 16-17, that the claims integrate the abstract idea into a practical application thereof since they improve computer-implemented delivery management systems by using a lookup table to identify risk values to facilitate timely and usable calculations of risk scores in determining pricing to be offered to subsequent drivers for deliveries to maximize scarce driver resources while using weightings and surge algorithms stored in memory. Examiner respectfully disagrees. Examiner respectfully notes that the steps pointed to by applicant here have been characterized as part of the abstract idea itself below. Thus, any alleged improvement is to the abstract idea itself, rather than any technical field or particular computer component. What’s more, the physical structures pointed to by applicant here amount to mere generic computer implementation. Applicant's arguments are therefore found unpersuasive.
Applicant argues, on pages 17-18, that the claims amount to significantly more than the abstract idea. Examiner respectfully disagrees. Applicant argues that the claims provide a technical solution to a technical problem. Examiner respectfully disagrees. Examiner respectfully notes that the problem of needing to facilitate updated pricing values within predetermined time limits in order to maximize order acceptance is not a technical one, as it arises outside of the context of any of the computer technology recite by the claims. Furthermore, the solution recited is not a technical one, as the solution would still be brought about if the abstract ide were practiced outside of the realm of the generic computer components recite by the claim. Therefore, Applicant’s arguments are found unpersuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-8, 11-14, 16-18, and 20-22 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 1, 13, and 17 the claims are directed to one of the four statutory categories (a machine, a process, and an article of manufacture, respectively.) The claimed invention of independent claims 1, 13, and 17 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 13, and 17, as a whole, recite the following limitations:
obtain the order data; (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could obtain order data which identifies an order and a timeslot; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities obtain order data regarding orders for delivery and timeslots in performing commercial shipment services for customers)
transmit. . . . a first request to deliver the order for a first price; (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could relay a delivery request; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities and brokers would transmit requests to deliver orders for a first price in performing commercial shipment services for customers)
determine the first request has not been accepted; (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine whether a response has been received to a request; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities and brokers determine whether responses to delivery requests have been received in performing commercial shipment services for customers)
determine at least one risk value corresponding to a delivery request acceptance risk factor for the first driver, wherein the at least one risk value comprises an acceptance rate of the first driver and an order risk, wherein the acceptance rate is based on a number of requests, of a plurality of previously transmitted requests, that were accepted by the first driver, and wherein the order risk is based on an amount of the plurality of drivers, an amount of a plurality of orders for delivery, a number of orders to be delivered during the timeslot, and a total number of polls to be offered during the timeslot; (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine a risk value based on these factors; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities and brokers would determine risks associated with acceptances of shipping requests in performing commercial shipment services for customers; alternatively still, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any mathematical operation, formula, or algorithm for determining such a risk value based on these factors)
obtain risk price for the at least one risk value from a lookup table . . . wherein the lookup table stores the risk price based on the at least one risk value and a risk level;  (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could obtain this information form a lookup table of this kind; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities would obtain risk prices and risk values in performing commercial shipment services for customers)
determine a second price based on the first price and the at least one risk value, wherein the second price is determined by applying at least one weighting to the risk price, and wherein the at least one weighting is associated with a surge price algorithm; (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine a price based on a risk value in this manner; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities and brokers would determine prices associated with risk values in performing commercial shipment services for customers; alternatively still, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any mathematical operation, formula, or algorithm for determining such a price based on a risk value using weighting and a surge price algorithm)
and transmit. . . a second request to deliver the order for the second price,  (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could relay a delivery request; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities and brokers would transmit requests to deliver orders for a first price in performing commercial shipment services for customers)
wherein the first associate device and the second associate device are determined based on a ranked list;  (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine devices based on a ranked list; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities and brokers would transmit requests to deliver orders based on ranked lists of service providers in performing commercial shipment services for customers)
responsive to determining the second request has not been accepted and no associate devices are remaining in the ranked list, (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine that no associated devices are remaining in a list; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities and brokers would transmit requests to deliver orders based on ranked lists of service providers and based on determining whether or not there are any providers left in a list in performing commercial shipment services for customers) 
polling a plurality of associate devices to deliver the order for a surge price, wherein the surge price is greater than the second price; (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could poll providers to see if they would deliver an item for a surge price in response to a list of providers being empty; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities and brokers would transmit requests to deliver orders for a surge price in response to determining a ranked list of providers is empty price in performing commercial shipment services for customers)
responsive to determining a maximum time for the polling has elapsed without receiving a response from the plurality of associate devices, (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine that a maximum time for polling has elapsed without receiving a response; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities and brokers would wait a maximum amount of time for a response before sending a request for a third party delivery in performing commercial shipment services for customers)
transmitting a delivery assignment for the order to a third-party. (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could assign a delivery to a third party in response to a timeout; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities and brokers would transmit delivery requests to a third party in response to a timeout in performing commercial shipment services for customers)
The claims, as a whole, recite mental processes since the claims, but for the requirement to implement the steps on a set of generic computer components, recite a series of mental process steps which could be performed by a shipment broker offering shipments services to various carriers based on risk factors, prices, and ranked lists before then offering the shipment to a third party in response to a timeout. Moreover, as a whole, the claims recite certain methods of organizing human activity since the above described process would be performed by a shipment broker in assigning shipments to carriers and performing shipment services for customers. 
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
a non-transitory memory comprising order data identifying an order for delivery and a timeslot associated with the order; (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a transceiver; (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a processor in data communication with the non-transitory memory and the transceiver, the processor configured to : (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
by a processor (claim 13, 17; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a database in data communication with the processor (claim 13; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising: (claim 17; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a first associate device of a first driver of a plurality of drivers, (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a second associate device (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
transmit. . . . a first request to deliver the order for a first price; (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites insignificant extra-solution activity in the form of pre-solution data transmission)
via the transceiver (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites insignificant extra-solution activity in the form of pre-solution data transmission).
from the non-transitory memory (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites insignificant extra-solution activity in the form of pre-solution data transmission)
stored in the non-transitory memory (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites insignificant extra-solution activity in the form of pre-solution data transmission)
and transmit. . . a second request to deliver the order for the second price,  (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites insignificant extra-solution activity in the form of pre-solution data transmission)
transmitting a delivery assignment for the order to a third-party. (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites insignificant extra-solution activity in the form of post-solution data transmission)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 13, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
transmit. . . . a first request to deliver the order for a first price; (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
and transmit. . . a second request to deliver the order for the second price (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
transmitting a delivery assignment for the order to a third-party. (claims 1, 13, and 17; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1, 13, and 17 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 2-4, 6-12, 14-16, 18, and 20-21, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 2 and 14:
where the processor is configured to receive a response, via the transceiver, to the second request from the second associate device.
The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could receive a response to a request from a device; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities and brokers receive responses to requests for shipment services in performing commercial shipment services for customers. Alternatively still, this limitation recites the mere addition of insignificant extra-solution activity in the form of pre-solution receipt of data, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network.  Regarding the implementation of the system and method using a computing device, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more. 
Claim 3:
wherein the acceptance rate is based on historical delivery acceptance rates for the timeslot.
 This limitation merely alters the acceptance rate used in the abstract idea above, and therefore further recites one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more.
Claim 4:
wherein the at least one risk value comprises a first risk value that is based on a driver supply risk factor and a second risk factor that is based on an amount of time remaining to assign the order, 
wherein the processor is configured to determine the second price based on the first price, the first risk value, and the second risk value.
This limitation merely alters the risk value used in the abstract idea above, and therefore further recites one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more. Regarding the determine step, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine the second price based on these factors; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities and brokers would determine a second price based on these factors in performing commercial shipment services for customers; alternatively still, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any mathematical formula, operation, or algorithm for determining the price based on these factors. Regarding the implementation of the system and method using a computing device, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more. 
 Claim 6:
wherein the ranked list identifies a ranking of delivery associates, wherein the second associate device is associated with a second associate of the ranked list, and wherein the processor is configured to determine the second price based on the ranking of the second associate in the ranked list.
 This limitation merely alters ranked list and associate device used in the abstract idea above, and therefore further recites one or more abstract ideas for the reasons outlined above. Regarding the determine step, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine the second price based on these factors; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities and brokers would determine a second price based on these factors in performing commercial shipment services for customers; alternatively still, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any mathematical formula, operation, or algorithm for determining the price based on these factors. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more.
Claim 7:
wherein the processor is configured to:  determine that a maximum amount of time has passed since the transmission of the first request;		
and determine that the first request has not been accepted based on determining that the maximum amount of time has passed since the transmission of the first request.
Regarding the determine steps, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine that a maximum amount of time has passed and that a response has not been received within this time; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities and brokers would keep track of timeouts for requests in this manner in performing commercial shipment services for customers. Regarding the implementation of the system and method using a computing device, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more. 
Claim 8:
wherein the second request identifies the timeslot to deliver the order.
 This limitation merely alters the second request used in the abstract idea above, and therefore further recites one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more.
Claims 11, 16, and 20:
 wherein the processor is configured to: determine a third price that is greater than the first price and the second price;
transmit, via the transceiver, to a plurality of associate devices including the first associate device and the second associate device, a third request to deliver the order for the third price at the third price;
and assign the order for delivery to a first responding associate device.
 Regarding the determine step, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine the second price based on these factors; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities and brokers would determine a second price based on these factors in performing commercial shipment services for customers; alternatively still, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any mathematical formula, operation, or algorithm for determining the price based on these factors. Regarding the transmit and assign steps, this limitation recites mental processes since a human using their mind, simple observation, evaluation, and judgment could transmit shipment request and assign shipments; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities and brokers would send shipment requests and assign shipments in performing commercial shipment services for customers. Alternatively still, this limitation recites the mere addition of insignificant extra-solution activity in the form of post-solution transmission and receipt of data, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network.  Regarding the implementation of the system and method using a computing device, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more. 
Claim 12:
wherein the at least one risk value comprises a first risk value that is based on a weather risk factor and a second risk value that is based on a special event risk factor, wherein the processor is configured to determine the second price based on the first risk value and the second risk value.
 This limitation merely alters the determination of the risk value used in the abstract idea above, and therefore further recites one or more abstract ideas for the reasons outlined above. Regarding the implementation of the system and method using a computing device, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the determine step, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine the second price based on these factors; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities and brokers would determine a second price based on these factors in performing commercial shipment services for customers; alternatively still, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any mathematical formula, operation, or algorithm for determining the price based on these factors. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more. 
Claim 18:
 Please see the above analysis for claims 2 and 9 regarding the ineligibility of claim 18. 
Claim 21:
wherein the processor is configured to execute a machine learning algorithm that operates on historical scheduling data stored within a database to determine a plurality of risk factors;
and applying a corresponding weight to each of the plurality of risk factors; 
generating the lookup table including the weighted plurality of risk factors;
storing the lookup table in the non-transitory memory.
  Regarding the use of a machine learning algorithm, this limitation recites mental processes since a human could use a machine learning algorithm to determine a plurality of risk factors; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any mathematical operation in such an algorithm. Alternatively still, this limitation amounts to the mere requirement to apply the abstract idea in the field of use of machine learning. Regarding the application of a weight, this limitation recites a mental process since a human could perform this with their mind, pen and paper, and simple observation, evaluation, and judgment. This limitation also recites a mathematical concept (multiplicative factoring is applying a weight, for example). Regarding the generating and storing steps, this limitation recites mental process since a human could perform these steps using their mind, pen and paper, and simple observation, evaluation and judgment. Regarding the implementation of the system and method using a computing device and a database, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more. 
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Claim 22
a second processor in data communication with the non-transitory memory, wherein the second processor is configured to: 
receive the order data from a user system, wherein the order data is indicative of an order placed by the user system via a website; and 
store the order data in the non-transitory memory. 
Regarding the use of a second processor, user system, website, and the non-transitory memory, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the receive and store steps, this limitation recites a mental process since a human could perform this with their mind, pen and paper, and simple observation, evaluation, and judgment. Alternatively, the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering, the broadest reasonable interpretation of which comprises the court-recognized well-understood, routine and conventional computer function of transmitting and receiving information over a network, or storing or retrieving information in memory. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-4, 6-12, 14-16, 18, and 20-21, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628